NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

FRANK MORENO, JR.,
Claimant-Appellan t,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7149

Appea1 from the United States Court of Appeals for
Veterans Claims in case no. 09-0279, Judge Alan G.
Lance, Sr. »

ON MOTION

ORDER

The court interprets Frank Moreno, Jr.’s July
31, 2012 submission as a request for an extension of time
to file his informal brief in appeal no. 2012-7149.

Moreno also inquires as to the status of an appeal
from the United States Court of Appeals for Veterans
C1aims, case no. 10-1314. This court has not received
transmission of a notice of appeal in that case.

FRANK MORENO, JR. V. SHINSEKI 2
Upon consideration thereof,
IT ls ORDERED THAT:

The motion for an extension of time is granted Mo-
reno’s informal brief is due no later than 60 days from the
date of this order.

FoR THE CoURT
AUG 3 9 299 /S/ Jan Horbaly

Date J an Horbaly
Clerk

cc: Frank Moreno, Jr. (Informal Brief Form Enclosed)
J. Hunter Bennett, Esq.

s25

u.@wunf!»'e‘?\?»w\=oa

ms FEnEnALc\ncun
AUG 29 2012
JAN HOHBALY
CLERK